DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed May 5, 2022.  Currently, claims 2-3, 10, 12 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
This action is FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The improper Markush rejection has been withdrawn in view of the amendments to the claims to limit the claims to the elected invention. 
The New Matter rejection has been withdrawn in view of the amendments to the claims to remove the recitation of 2-9 genes and the tissue from a liver biopsy /surgically removed liver tissues. 

Election/Restrictions
Applicant's election without traverse of TSPYL5 and HOXA1in the paper filed July 28, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.
Priority
This application claims priority as a DIV of 15/694,300, filed September 1, 2017 which claims priority to 62/383,165, filed September 2, 2016.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Clin Cancer, Res, Vol. 15, No. 3, pages 812-820, 2009) and Shen et al. (BMC Medical Genomics, DOI 10.1186/s12920-01-0105-1, “Integrative epigenomic and genomic filtering for methylation markers in hepatocellular carcinoma, June 10, 2015) or Zheng Fang (CN104762301A, cited in 1/20/2022 IDS).
Lee teaches a method of measuring a methylation level for CpG island hypermethylation analysis of hepatocellular carcinoma and nonneoplastic liver tissues.  Lee teaches extracting genomic DNA, performing Methylight analysis.  Methylight analysis relies upon PCR amplification.  Lee teaches performing Methylight analysis on liver samples from hepatocellular carcinoma.  Lee teaches the reaction primers and probes for the Methylight reaction for HOXA1 are:

    PNG
    media_image1.png
    78
    555
    media_image1.png
    Greyscale


Lee identified HOXA1 as the number one methylated CpG island loci (see page 814, col. 2, para 1).  
Lee does not teach analysis of methylation levels for TSPYL5 in liver tissues.  
However, Shen teaches highly consistently DNA methylation for TSPYL5 in hepatocellular carcinomas (abstract).  
Additionally, Fang teaches detection methylation level of liver cancer risk gene TSPYL5.  Fang teaches methylation of TSPYL5 may be analyzed by quantitative PCR methods, such as MSRE-qPCR (see abstract).  Fang teaches particular primers for use in the amplification of TSPY5.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Lee analyzing HOXA1 so as to have also amplified TSPYL5 in bisulfite treated samples as taught by Shen or Fang, since both Lee, Fang and Shen teach their markers will be relevant potential biomarkers for the detection of hepatocellular cancer. Since having aberrant methylation in either one of these genes would be indicative of hepatocellular cancer, the skilled artisan would been motivated to measure methylation of both of them since they were both implicated in hepatocellular cancer. It would have been obvious to measure the methylation using Methylight, as taught by Lee.  It is prima facie obvious to combine two elements taught by the prior art to be useful for the same purpose in order to form a third to be used for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art as associated with hepatocellular carcinoma. MPEP 2144.06.
With respect to Claims 10, 12, the particular primers of SEQ ID NO: 1 and 2 and 28 and 29, the primers are directed to the promoter regions of the recited genes.  It would have been obvious to have modified the sequence of the primers taught by Lee, Shen and Fang to design equivalent primers for amplifying the promoter region to detect methylation.  Thus, absent unexpected results, the instant primers are obvious in view of the primers taught in the art.  
Response to Arguments
	The response traverses the rejection.  The response asserts hindsight reconstruction is impermissible. This argument has been considered but is not convincing.  “Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). (see MPEP 2145). In this case, as discussed above, the rejection relies only upon the teachings of the prior art.  The art teaches each of the methylation markers are associated with HCC, thus, it would have been obvious to measure the methylation of these two genes known to be associated with the same cancer. 
	 The response appears to be arguing that picking HOXA1 from Lee and TYSPL5 from Shen or Fang is a picking and choosing situation.  This argument has been reviewed but is not persuasive.  Simply because the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious”.  Merck &Co. v. Biocraft Labs., Inc 874 F.2d 804, 807 (Fed. Cir. 1989).  “[P]icking and choosing may be entirely proper in the making of a 103, obviousness rejection.”  In re Arkely, 455 F.2d 586, 587 (CCPA 1972).  The response does not identify a secondary consideration demonstrating criticality or anything unexpected about the combination of two known prior art methylation markers in a combination to detect HCC.  
	The response argues that the examiner failed to show where in each cited reference there is a direction or teaching to generate a method involving a combination of references.  As cited above, MPEP 2144.06 provides "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The rationale for obviousness identified in KSR is clear that a teaching, suggestion or motivation in the references is not required.  KRS provides combining prior art elements and obvious to try are each exemplary rationale.  
	The response further argues that the examiner fails to show where there is a direction or teaching to use “only one of the markers recited in each reference”.  This argument has been reviewed but is not persuasive.  It is first noted that Kang teaches a single gene TSPYL5 for liver cancer risk, thus no picking is required.  Kang only teaches TSPYL5 as associated with liver cancer risk.  Thus, there is no selection required.  
Shen teaches two candidate markers for DNA hypermethylation.  Thus, this is not an extensive selection, but is a finite number of predictable results.  It is also noted that Lee teaches HOXA5 is the first named methylation marker in the list. 
	Furthermore, the claim is not limited to analysis of only two markers as suggested by the response.  The claim encompasses analysis of each of the known HCC markers.  The claims are directed to a method that is not limited to analysis of only TSPYL5 and HOXA1.   
	Applicant cites MPEP 2142 to suggest that a suggestion and expectation of success must be founded in the prior art.  Upon review of the MPEP, the Examiner was unable to locate this cite in the current MPEP.   Applicant is requested to provide a more specific cite for the Examiner to review. Instead MPEP 2143 (I)(G) provides:
The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. 

	With respect to Claims 10 and 12, the response argues that neither Lee, Shen nor Fang provides any guidance or direction towards obtaining the claimed primer sequences.  This argument has been reviewed but is not persuasive.  At the time the invention was made, the design and use of alternative primers to known regions was obvious absent unexpected results.  Fang specifically teaches primers may be designed using methylation primer design software.  Fang specifically teaches the TSPY5 gene CpG island sequence could be obtained and primers could be designed.  Similarly, Shen teaches oligonucleotide primers were designed around the CpGs of interest using MethPrimer, another commercially available computer program.  The length of the primers designed is mere optimization.  Thus, the design of these primers would have been prima facie obvious absent secondary considerations.  Additional primer sequences for HOXA1 may be similarly designed.  
Thus, for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 19, 2022